Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tillison (Patent No. 5,577,375).
Regarding Claim 1, 
Tillison teaches, a powered lawn dethatcher, comprising: 
a dethatching mechanism (“50”) for dethatching lawn;
a driving mechanism (“13”) for driving the dethatching mechanism (see col. 2, lns. 60-62); and 
a collection mechanism (“51” in Fig. 2) arranged to collect at least some dust and debris agitated by the dethatching mechanism during operation. 
[AltContent: rect][AltContent: textbox (Tillison)]
    PNG
    media_image1.png
    491
    775
    media_image1.png
    Greyscale


Regarding Claim 2, 
Tillison teaches the above powered lawn dethatcher of claim 1, and further teaches
wherein the collection mechanism (“51”) is arranged rearward of the dethatching mechanism (see Fig. 2 where “51” is rearward of “50”), with respect to a forward traveling direction of the powered lawn dethatcher.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey et. al (hereinafter Harvey; Patent No.: 10,595,460) 
Regarding Claim 1, 
Harvey teaches, a powered lawn dethatcher, comprising: 
a dethatching mechanism (“125”) for dethatching lawn;
a driving mechanism (“130”) for driving the dethatching mechanism; and 
a collection mechanism (“300”) arranged to collect at least some dust and debris agitated by the dethatching mechanism during operation. 
Regarding Claim 3, 
Harvey teaches the above powered lawn dethatcher of claim 1, and further teaches wherein the collection mechanism (“300”) is arranged forward of the dethatching mechanism (see Figs 13A-13B, and col. 9, lns. 31-40) with respect to a forward traveling direction of the powered lawn dethatcher.





Claim Rejections - 35 USC § 103
Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tillison in view of Middlesworth et al. (hereinafter Middlesworth; Patent No.: 5,642,864).
Regarding Claim 4, 
Tillison teaches the powered lawn dethatcher of claim 1 as set forth in the anticipation rejection above. Tillison further teaches that the collection mechanism of the powered lawn dethatcher comprises an inlet (see annotated Fig. 2 above) through which dust and debris may pass, and a collector (“51”) arranged to store the collected dust and debris. However, Tillison fails to specifically disclose that the collection mechanism is further comprised by an outlet through which air may pass and a motor-and-fan assembly for generating suction for collecting the dust and debris. Nevertheless, Middlesworth, teaches a lawn care device wherein the collection mechanism comprises an outlet (“23”) through which air may pass and a motor-and-fan assembly (“16, vacuum mechanism”, see col. 1, lns.45-48) for generating suction for collecting dust and debris. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the collection mechanism of claim 1 with an outlet through which air may pass and a motor-and-fan assembly in order to achieve improved performance in collecting lawn debris in varying conditions which provides for significant yard waste volume reduction (see col. 1, lns. 49-52).



Regarding Claim 6, 
The combination of Tillison and Middlesworth teaches the powered lawn dethatcher of claim 4. Tillison further teaches, wherein the inlet (see annotated Fig. 2) is arranged to at least partly (i.e., not completely) face the lawn on which the powered lawn dethatcher is arranged.
Regarding Claim 7, 
The combination of Tillison and Middlesworth teaches the powered lawn dethatcher of claim 4. Tillison further teaches, wherein the collector (“51”) is removable (see Abstract) for emptying the collected dust and debris (see Abstract).

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Tillison in view of Middlesworth, and further in view of Dallas et. al (hereinafter Dallas; Pub. No.: 2020/0346535). 
Regarding Claim 5, 
The combination of Tillison and Middlesworth teaches the powered lawn dethatcher of claim 4. Middlesworth further teaches that the motor of the motor-and-fan assembly could be an electric motor (see col 2, lns. 57-60). Although Middlesworth does not specifically disclose that the motor of the motor-and-fan assembly is a brushless DC motor, Dallas discloses that utilizing a brushless DC motor would be an effective way to engage with various implements of a lawn care device that require power to function (see paragraphs [0030-0031]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of the motor-and-fan assembly taught in Middlesworth with the DC brushless motor disclosed in Dallas as the technology of electric power advances to where not only weight, but the runtime and power is comparable to liquid-fueled power, the advantages of electric power over liquid-fueled power (e.g., low maintenance, quiet operation, lack of exhaust emissions, low to no CO2 generation) make electric power for implements a superior choice (see paragraph [0020]). 

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tillison in view of Dallas. 
Regarding Claim 8, 
Tillison teaches the powered lawn dethatcher of claim 1 as set forth in the 
anticipation rejection above. However, Tillison fails to disclose that the driving mechanism (“engine, 13”) comprises a motor operably connected with the dethatching mechanism. Nevertheless, Dallas generally discloses electric-powered gas engine replacements for lawn care devices. More specifically, Dallas discloses that the driving mechanism (“drive portion, 104”) comprises a motor (“120”, see paragraph [0023]) operably connected with the dethatching mechanism (motor “120” drives various work implement mechanisms via power output shaft, see paragraph [0031]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a dethatcher with an electric motor because as the technology of electric power advances to where not only weight, but the runtime and power is comparable to liquid-fueled power, the advantages of electric power over liquid-fueled power (e.g., low maintenance, quiet operation, lack of exhaust emissions, low to no CO2 generation) make electric power for implements a superior choice (see paragraph [0020]). 

Regarding Claim 9,
The combination teaches the powered lawn dethatcher of claim 8 as presented above, however, Tillison fails to disclose that the motor of the driving mechanism is a brushless DC motor. Nevertheless, Dallas further teaches that the motor (“120”) of the driving mechanism (“104”) is a brushless DC motor (see paragraph [0030]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the engine of Tillison with the brushless DC motor of Dallas as the advent of brushless motors have enabled the production of implements that are comparable in weight to liquid fueled implements while also offering comparable (or better) power and run time (see paragraph [0004]). 
Regarding Claim 10, 
The combination teaches the powered lawn dethatcher of claim 1 as set forth in the anticipation rejection above, however, Tillison, which utilizes an engine, fails to disclose that the powered lawn dethatcher is powered by a power source of one or more battery packs. Nevertheless, Dallas teaches a lawn care device that is arranged to be powered by a power source (“battery pocket, 114”) comprised of one or more battery packs (see paragraph [0019]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the engine disclosed in Tillison for the battery-powered motor as taught in Dallas since the advent of high-power density battery packs (such as packs using Lithium-Ion technology) have enabled the production of implements that are comparable in weight to liquid fueled implements while also offering comparable (or better) power and run time (see paragraph [0004]). 
Regarding Claim 11, 
The combination of Tillison and Dallas teach the powered lawn dethatcher of claim 10 as discussed above.  Dallas further teaches that the power source (“114”) is arranged to power the driving mechanism (“104”) (the “motor, 120” is powered via “power source, 114” which in turn mechanically drives the driving mechanism “drive portion, 104”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the engine disclosed in Tillison for the battery-powered motor taught in Dallas in order to power the driving mechanism since the advent of high-power density battery packs (such as packs using Lithium-Ion technology) have enabled the production of implements that are comparable in weight to liquid fueled implements while also offering comparable (or better) power and run time (see paragraph [0004]). 
Regarding Claim 12, 
The combination of Tillison and Dallas teach the powered lawn dethatcher of claim 11 as discussed above. Dallas further teaches that the power source (“114”) is further arranged to power the collection mechanism (“motor, 120” is powered by the power source “114” which in turn powers various mechanisms of a lawn care device that require power to function; see paragraph [0031]). Although, Dallas does not explicitly disclose a collection mechanism, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power source of the collection mechanism taught in Tillison with that of the one taught in Dallas since electric powered devices present the well-known advantages of low maintenance, quiet operation, lack of exhaust emissions, and low to no CO2 generation (see paragraph [0020]). 
Regarding Claim 13,
The combination of Tillison and Dallas teach the powered lawn dethatcher of claim 10 as discussed above. Dallas further teaches, wherein the one or more battery packs are arranged to provide the powered lawn dethatcher with an operation power larger than 3kW (see paragraph [0030], note that 5-6 horsepower is approximately equal to 3.7-4.5 kilowatt). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the driving mechanism comprising of an engine as taught in Tillson with a battery-powered motor as taught in Dallas since the motor would be capable of having similar if not better mechanical performance as well as provide the other benefits of brushless DC motors previously stated. 
Regarding Claim 14, 
The combination of Tillison and Dallas teach the powered lawn dethatcher of claim 10 as discussed above. Dallas further teaches wherein the one or more battery packs includes at least two battery packs (paragraph [0019] discloses at please one battery pack) connected in parallel (paragraph [0019] discloses multiple considerations for battery configurations) to provide the powered lawn dethatcher with an operation power of at least 2kW (see paragraph [0030], note that 5-6 horsepower is approximately equal to 3.7-4.5 kilowatt). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the driving mechanism comprising of an engine as taught in Tillson with a battery-powered motor as taught in Dallas since the motor would be capable of having similar if not better mechanical performance, as well as provide the other benefits of brushless DC motors previously stated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Carmen et. al (Pub. No.: 2021/0112734) discloses an electric power rake. Haraqia (Pub. No.: 2012/0260619) discloses safety improvements for mowers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Audrey L Lusk whose telephone number is (571)272-5132. The examiner can normally be reached M - F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        


/A.L.L./Examiner, Art Unit 4186